Locher, J.,
dissenting. I must dissent for two reasons. First, the majority’s decision to “limit!’ State, ex rel. Gibbons, v. Cleveland (1984), 9 Ohio St. 3d 216, is not persuasive. In Gibbons, this court held that “no legal right to back pay can be established before an appointment has occurred, regardless of the reasons for the failure to appoint.” (Emphasis added.) Id. at 217. This language could not be more clear.
Second, the majority simply assumes that Morgan and Hines would have been as successful on a civil service examination held on January 7, 1976, as they were on the actual examination held on March 18, 1976. The “rankings” of Morgan and Hines may have been lower had they taken the examination in January. Thus, their promotions may not have been received following that examination. The majority’s decision to saddle the *293city of Cincinnati with additional expenditures, by awarding back pay and seniority for the period of delay, is based on nothing but pure speculation. For these reasons, I respectfully dissent.
Wright, J., concurs in the foregoing dissenting opinion.